  Case 3:20-cv-00075-DJN Document 89 Filed 06/01/20 Page 1 of 7 PageID# 705



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA


GABBY KLEIN, DONALD SHERBONDY, SARAH
SHERBONDY AND CONSTRUCTION LABORERS
PENSION TRUST OF GREATER ST. LOUIS,
Individually and on Behalf of All Others
Similarly Situated,
                                   Plaintiffs,
                                                         No. 3:20-cv-00075-DJN
                       v.
ALTRIA GROUP, INC., HOWARD A. WILLARD III,
WILLIAM F. GIFFORD, JR., JUUL LABS, INC.,
ADAM BOWEN, JAMES MONSEES, KEVIN
BURNS, and K.C. CROSTHWAITE,

                                 Defendants.



                   JOINT MOTION TO AMEND BRIEFING SCHEDULE
                          AND ALLOW ADDITIONAL PAGES

       Lead Plaintiffs Construction Laborers Pension Trust of Greater St. Louis, Donald

Sherbondy, and Sarah Sherbondy (collectively “Lead Plaintiffs”) and Defendants Altria Group,

Inc., Howard A. Willard III, William F. Gifford, Jr., JUUL Labs, Inc., Adam Bowen, James

Monsees, Kevin Burns and K.C. Crosthwaite (collectively, “Defendants,” and with Lead Plaintiffs,

the “Parties”), by counsel, submit this joint motion to amend the briefing schedule that the Court

entered in its order of February 26, 2020 (Dkt. No. 72) and to permit the parties additional pages

for their briefs in connection with Defendants’ forthcoming motions to dismiss. In support of this

motion, the Parties state as follows:

       1.      On February 26, 2020, the Court entered an Order adopting a proposed schedule,

which the United States District Court for the Eastern District of New York had entered prior to

the transfer of this case to this district. The February 26, 2020 order required Lead Plaintiffs to
  Case 3:20-cv-00075-DJN Document 89 Filed 06/01/20 Page 2 of 7 PageID# 706



file a consolidated amended complaint by March 24, 2020; defendants to answer, move to dismiss,

or otherwise respond to the consolidated amended complaint within 60 days; Lead Plaintiffs to file

any opposition brief within 60 days after defendants filed their motion to dismiss; and defendants

to file any reply brief within 45 days after Lead Plaintiffs file their opposition brief.

       2.      General Order Nos. 2020-03 and 2020-07 extended the deadline for Lead Plaintiffs’

consolidated amended complaint to April 21, 2020.

       3.      On April 21, 2020, Lead Plaintiffs filed a 160-page consolidated complaint that

named JUUL Labs, Inc., Adam Bowen, James Monsees, Kevin Burns and K.C. Crosthwaite as

additional defendants. See Dkt. No. 74.

       4.      The defendants added to the consolidated complaint have executed waivers of

service. By operation of those waivers, certain of the additional defendants must move, plead, or

otherwise respond to the consolidated complaint by June 29, 2020, while others must move, plead,

or otherwise respond by July 6, 2020. See Dkt. Nos. 75-79; Fed. R. Civ. P. 4(d)(3).

       5.      Because Defendants’ forthcoming motions to dismiss will involve the same

underlying allegations and similar causes of action, it will be more efficient for the Court to hear

those motions at the same time and maintain a uniform briefing schedule for all Defendants.

       6.      In addition, because of the length of the consolidated complaint, there is good cause

for the Court to allow additional pages for their briefs in connection with the forthcoming motions

to dismiss in excess of those permitted under Local Civil Rule 7(F)(3).

       7.      The Parties therefore request that the Court amend the briefing schedule set forth

in its February 26, 2020 order as follows:

            a. Defendants shall answer, move to dismiss, or otherwise respond to the consolidated

               complaint by July 8, 2020;




                                                   2
  Case 3:20-cv-00075-DJN Document 89 Filed 06/01/20 Page 3 of 7 PageID# 707



          b. If Defendants move to dismiss, Lead Plaintiffs shall file their opposition by

              September 17, 2020;

          c. Consistent with the Court’s prior order, Defendants shall file their replies within 45

              days after Lead Plaintiffs file their opposition;

          d. Defendants Altria Group, Inc., Howard Willard, and William Gifford may have 10

              additional pages for any brief they jointly submit in support of a motion to dismiss;

          e. Lead Plaintiffs may have 10 additional pages for any opposition brief responding

              to a motion to dismiss by Defendants Altria Group, Inc., Howard Willard, and

              William Gifford.


Dated: June 1, 2020
                                                 By: /s/ Steven J. Toll
                                                 Steven J. Toll (VSB #15300)
                                                 Daniel S. Sommers
                                                 S. Douglas Bunch
                                                 COHEN MILSTEIN SELLERS &
                                                     TOLL PLLC
                                                 1100 New York Ave., NW
                                                 Suite 500
                                                 Washington, DC 20005
                                                 Telephone: 202-408-4600
                                                 Facsimile: 202-408-4699
                                                 stoll@cohenmilstein.com
                                                 dsommers@cohenmilstein.com
                                                 dbunch@cohenmilstein.com

                                                 Local Counsel for Lead Plaintiffs

                                                 Samuel H. Rudman
                                                 David A. Rosenfeld
                                                 Vincent M. Serra
                                                 Philip T. Merenda
                                                 ROBBINS GELLER RUDMAN & DOWD
                                                 LLP
                                                 58 South Service Road, Suite 200
                                                 Melville, New York 11747
                                                 Telephone: 631-367-7100



                                                 3
Case 3:20-cv-00075-DJN Document 89 Filed 06/01/20 Page 4 of 7 PageID# 708



                                    Facsimile: 631-367-1173
                                    srudman@rgrdlaw.com
                                    drosenfeld@rgrdlaw.com
                                    vserra@rgrdlaw.com
                                    pmerenda@rgrdlaw.com

                                    Counsel for Lead Plaintiff Laborers Pension
                                    Trust of Greater St. Louis

                                    Jeremy A. Lieberman
                                    Michael J. Wernke
                                    POMERANTZ LLP
                                    600 Third Avenue
                                    New York, New York 10016
                                    Telephone: 212-661-1100
                                    Facsimile: 212-661-8665
                                    jalieberman@pomlaw.com
                                    mjwernke@pomlaw.com

                                    Counsel for Lead Plaintiffs Donald Sherbondy
                                    and Sarah Sherbondy


                                    By: /s/ Edward J. Fuhr
                                    Edward J. Fuhr (VSB #28082)
                                    Eric H. Feiler (VSB #44048)
                                    Johnathon E. Schronce (VSB #80903)
                                    HUNTON ANDREWS KURTH LLP
                                    951 East Byrd Street
                                    Richmond, Virginia 23219-4074
                                    Telephone: 804-788-8201
                                    Facsimile: 804-788-8218
                                    efuhr@hunton.com
                                    efeiler@hunton.com
                                    jschronce@hunton.com

                                    Stephen R. DiPrima (pro hac vice)
                                    Benjamin D. Klein (pro hac vice)
                                    WACHTELL LIPTON ROSEN & KATZ
                                    51 West 52nd Street
                                    New York, New York 10019
                                    Telephone: 212-413-1382
                                    Facsimile: 212-403-2382
                                    srdiprima@wlrk.com
                                    bdklein@wlrk.com




                                    4
Case 3:20-cv-00075-DJN Document 89 Filed 06/01/20 Page 5 of 7 PageID# 709



                                    Counsel for Defendants Altria Group, Inc.,
                                    Howard A. Willard III, and William F.
                                    Gifford, Jr.


                                     /s/ K. Ross Powell
                                    W. Neil Eggleston (VSB #18367)
                                    Joshua Z. Rabinovitz
                                    K. Ross Powell (VSB #89495)
                                    KIRKLAND & ELLIS LLP
                                    1301 Pennsylvania Avenue, N.W.
                                    Washington D.C. 20004
                                    (202) 389-2000
                                    Neil.Eggleston@kirkland.com
                                    Joshua.Rabinovitz@kirkland.com
                                    Ross.Powell@kirkland.com

                                    Counsel for Defendant Juul Labs, Inc.


                                    /s/ Brian E. Pumphrey
                                    Brian C. Riopelle (VSB No. 36454)
                                    Brian E. Pumphrey (VSB No. 47312)
                                    MCGUIRE WOODS LLP
                                    Gateway Plaza
                                    800 East Canal Street
                                    Richmond, VA 23219
                                    Tel: (804) 775-1000
                                    Fax: (804) 775-1061
                                    briopelle@macguirewoods.com
                                    bpumphrey@mcguirewoods.com

                                    Counsel for Defendant Adam Bowen


                                     /s/ James N. Kramer
                                    James N. Kramer
                                    Alexander K. Talarides
                                    M. Todd Scott
                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
                                    405 Howard Street
                                    San Francisco, CA 94105
                                    Telephone: (415) 773-5700
                                    Facsimile: (415) 773-5759

                                    Attorneys for Defendant James Monsees



                                    5
Case 3:20-cv-00075-DJN Document 89 Filed 06/01/20 Page 6 of 7 PageID# 710




                                    /s/ Elliot Peters
                                    Elliot Peters
                                    Eric MacMichael
                                    Keker Van Nest & Peters
                                    633 Battery St.
                                    San Francisco, CA 94111
                                    (415) 391-5400
                                    epeters@keker.com
                                    emacmichael@keker.com

                                    Counsel for Defendant Kevin Burns


                                    /s/ Christian J. Word
                                    Andrew B. Clubok (pro hac vice pending)
                                    Susan E. Engel (pro hac vice pending)
                                    Christian J. Word (VSB #46008)
                                    Matthew J. Peters (pro hac vice pending)
                                    LATHAM & WATKINS LLP
                                    555 Eleventh Street, NW, Suite 1000
                                    Washington, D.C. 20004
                                    Telephone: 202-637-2200
                                    Facsimile: 202-637-2201
                                    andrew.clubok@lwcom
                                    susan.engel@lw.com
                                    christian.word@lw.com
                                    matthew.peters@lw.com

                                    Counsel for Defendant K.C. Crosthwaite




                                    6
  Case 3:20-cv-00075-DJN Document 89 Filed 06/01/20 Page 7 of 7 PageID# 711



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of June, 2020, I caused a true and correct copy of the

foregoing to be filed on the Electronic Case Filing System, which will send a notice of electronic

filing to all counsel of record.




                                              By:       /s/ Edward J. Fuhr
                                                    Edward J. Fuhr (VSB #28082)
                                                    Eric H. Feiler (VSB #44048)
                                                    Johnathon E. Schronce (VSB #80903)
                                                    HUNTON ANDREWS KURTH LLP
                                                    951 East Byrd Street
                                                    Richmond, Virginia 23219-4074
                                                    Telephone: 804-788-8201
                                                    Facsimile: 804-788-8218
                                                    efuhr@hunton.com
                                                    efeiler@hunton.com
                                                    jschronce@hunton.com
                                                    Counsel for Defendants Altria Group, Inc.,
                                                    Howard A. Willard III, and William F.
                                                    Gifford, Jr.
